Citation Nr: 0302208	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  02-04 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for chronic low back 
disability.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1972 to April 1975.  
He was honorably discharged from this period of duty.  The 
veteran had an additional period of service from August 1976 
to December 1977 which was under other than honorable 
conditions. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2001, a statement of the case was issued in April 2002, and a 
substantive appeal was received in April 2002.  The veteran 
testified at an RO hearing in June 2002.  The veteran also 
requested a Board hearing which was subsequently scheduled 
for September 2002.  On the day of the hearing, the veteran 
requested a postponement.  His request was denied, and the 
veteran elected not to testify at the scheduled Board 
hearing. 


FINDINGS OF FACT

1.  Hypertension was not manifested during the veteran's 
active duty service or within one year of discharge, nor is 
hypertension otherwise related to such service.

2.  Chronic low back disability was not manifested during the 
veteran's active duty service and is not otherwise related to 
such service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during the 
veteran's active duty service, nor may hypertension be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. § 1101, 1110, 1112, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  Chronic low back disability was not incurred in or 
aggravated during the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)) (2002).  The intended 
effect of the new regulation is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  Specifically, an April 2001 RO letter, 
an October 2000 RO letter, and the April 2002 statement of 
the case informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

Furthermore, with regard to the issues addressed in this 
decision, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records from the 1980s and from 2000 
to 2002.  After reviewing these records, the Board finds that 
there is sufficient competent evidence already of record and 
that VA examinations are not necessary under 38 C.F.R. 
§ 3.159(c)(4) (2002).  Moreover, no additional pertinent 
evidence has been identified by the veteran as relevant to 
this issue.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as hypertension, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

A.	Hypertension

The veteran maintains that his hypertension began during his 
first period of service.  However, his contentions in this 
regard are not supported by the evidence.  Specifically, the 
service medical records are devoid of any reference to 
hypertension.  Blood pressure readings of 136/90, 120/70, 
120/80 and 110/70 were recorded on examinations in October 
1971, December 1974, August 1976 and November 1977 
respectively.  Significantly, at the time of the August 1976 
and November 1977 examinations, the veteran expressly denied 
ever having high or low blood pressure.  The clear 
preponderance of the evidence is against a finding that 
hypertension was manifested during the veteran's service. 

Moreover, there is no evidence showing that hypertension was 
manifested until the late 1970's or early 1980's, well beyond 
the one year presumption period applicable in this case.  It 
appears from post-service medical records that the veteran 
began receiving medication for hypertension in about 1980 or 
1981.  In fact, at an October 2000 VA clinical visit, the 
veteran told medical personnel that his hypertension began 
when he was 29 years old which would have been in about 1982 
based on his reported March 1953 birthdate.  

It is clear from post-service medical records that the 
veteran does now suffer from hypertension, but the 
preponderance of the evidence is against a finding that it 
was manifested during his active duty service or within one 
year of discharge.  There is otherwise no competent evidence 
suggesting any relationship to service. 

B.	Chronic Low Back Disability

The veteran also claims that he suffers from current low back 
disability which began during service.  A review of service 
medical records does in fact reveal one isolated complaint of 
back pain in 1972.  However, no disorder was diagnosed at 
that time, and subsequent service medical records, including 
examinations, do not document any further low back complaints 
or symptoms.  In fact, upon examinations in December 1974, 
August 1976, and November 1977, the veteran's spine was 
clinically evaluated as normal.  At the August 1976 
examination, the veteran expressly denied having recurrent 
back pain. 

Post-service medical records document various complaints and 
disorders and include several references to chronic low back 
pain.  However, none of these records suggest any 
relationship to service.  In fact, an October 1984 clinical 
record references low back pain, but includes a notation that 
the veteran reported that he had never had it before.  

In sum, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for any 
current chronic low back disorder.  

Conclusion

In reaching the above determinations, the Board is unable to 
find such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision as to either issue.  38 U.S.C.A. 
§ 5107(b).


ORDER

The appeal is denied as to both issues. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

